DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks filed on 5/13/2022.  Claims 1-12 are pending review in this action.
The claim objections and 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection are presented below.
Response to Arguments
	Applicant’s arguments, see pp. 2-5, filed 5/13/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakaishi (US 2008/0081247 A1 – see IDS) in view of Fujita (JP 2017-010791 A).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaishi (US 2008/0081247 A1 – see IDS) in view of Fujita (JP 2017-010791 A – foreign copy and machine translation provided).
Regarding Claims 1 and 12, Nakaishi discloses a redox flow battery comprising a cell stack 40 [pars. 0061-65,0070-84; Figs. 3-4] comprising: 
a stacked body including a plurality of cell frames 30 each having a bipolar plate 21 whose outer periphery is supported by a frame member 31; and
a pair of end plates 43 that tighten the stacked body from both sides of a stacking direction thereof,
wherein an area S cm2 of each cell (e.g., 8000 cm2) frame as viewed from the stacking direction of the stacked body and a length W mm (e.g., 500 mm) in the stacking direction of the stacked body satisfies a relationship W < 0.9xS (e.g., W = 500 < 7200).
Nakaishi fails to disclose that the area S and length W satisfy the relationship 0.06875xS + 56.25 < W (i.e., Nakaishi discloses 0.06875xS = 550).  However, Fujita, from the same field of endeavor, discloses a redox flow battery comprising a cell stack 10S comprising a stacked body including a plurality of cell frames 20 each having a bipolar plate 21 whose outer periphery is supported by a frame member (frame body 22).  Fujita teaches that, with introduction of large-scale natural energy power generation, there is an increasing expectation for a redox flow battery that can store a large amount of electric power with a desire to downsize/miniaturize the flow battery and reduce cost thereof, and that one approach for doing so is by reducing the size of the frame member.  Fujita further teaches that when the size of the cell frame is simply reduced, the size of the recess formed inside the frame for electrode accommodation is also reduced which reduces the output of the flow battery.  In order to address the challenge of downsizing the flow battery without the undesired effect of battery output reduction, Fujita discloses that the outer area of the frame member may be reduced while maintaining the recess area and ensuring mechanical strength of the cell frame [Fujita – pars. 0006-7,0010-12,0014; Figs. 6-8], establishing the area of the frame member as a result effective variable in order to reduce the size cost of the redox flow battery without reducing the output of the flow battery and while maintaining the mechanical strength of the cell frame [MPEP 2144.05(II)].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Fujita to have modified the cell frame of Nakaishi to reduce the area of the frame member in order to reduce the size of the flow battery and cost of the flow battery without reducing the battery output and frame strength without undue experimentation such that the stacked body of Nakaishi satisfies satisfy the relationship 0.06875xS + 56.25 < W.
	Regarding Claim 2, Nakaishi discloses wherein the length W is 400 mm (i.e., 4 mm x 100 frames) [pars. 0070-84].
	Regarding Claim 3, modified Nakaishi discloses wherein the area S is less than 8000 cm2 (i.e., the area S is necessarily reduced by reduction of the frame member area in claim 1 above).
	Regarding Claim 7, Nakaishi discloses wherein the frame member has a thickness along an axial direction of the frame member, and a length and a width orthogonal to the axial direction and extending at a right angle with each other, and the thickness is shorter than the length and shorter than the width (i.e., the frame is rectangular in shape and only 5 mm thick) [pars. 0070-71].
	Regarding Claim 8, Nakaishi discloses wherein the length (i.e., 100 cm) of the frame member is longer than the width (80 cm) of the frame member [pars. 0070-71].
	Regarding Claim 9, Nakaishi discloses wherein the length (i.e., 80 cm) of the frame member is shorter than the width (100 cm) of the frame member [pars. 0070-71].
	Regarding Claim 10, Nakaishi discloses wherein the thickness of the frame member is 5 mm [pars. 0070-71].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaishi and Fujita, as applied to claim 1 above, and further in view of Hotta (US 2018/0159148 A1).
Regarding Claim 4, Nakaishi discloses wherein the frame member of each cell frame includes a frame facing surface that faces a frame member of another cell frame adjacent to the cell frame in the stacking direction [Figs. 3-4], but fails to disclose a surface roughness Ra of the frame facing surfaces is 0.03 μm or more and 3.2 μm or less.  However, Hotta, from the same field of endeavor, discloses a cell stack comprising a plurality of cell frames 130,140, the frame members of each cell frame including a frame facing surface that faces a frame member of another cell frame adjacent to the cell frame in the stacking direction, and a surface roughness Ra of the frame facing surfaces is 3 μm or less so that leakage of a gas from the reaction chamber through the surface of the frame can be effective prevented, thus, improving gas sealing performance of the frame [Hotta – pars. 0008,0057-59,0076].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Hotta to have modified the cell frames of Nakaishi a surface roughness Ra of the frame facing surfaces is 3.0 μm or less in order to improve gas sealing performance of the frame, the disclosed surface roughness overlaps with the claimed range, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaishi and Fujita, as applied to claim 1 above, and further in view of Mosso (US 2015/0125768 A1).
	Regarding Claim 5, Nakaishi fails to disclose wherein the frame member has an outer peripheral portion with a predetermined width including an outer peripheral end portion, and the outer peripheral portion includes a thin region whose thickness gradually decreases from a center of the frame member toward the outer peripheral end portion.  However, Mosso, from the same field of endeavor, discloses a cell frame comprising a frame member 120, wherein the frame member has an outer peripheral portion with a predetermined width including an outer peripheral end portion (apron portion 170), and the outer peripheral portion includes a thin region whose thickness gradually decreases from a center of the frame member toward the outer peripheral end portion so that the outer peripheral end portion of the frame member of one cell frame mates with a shoulder 172 of the frame member of an adjacent cell frame in order to provide an additional external sealing surface and alignment integrity of the joined cell frames [Mosso – par. 0117; Figs. 4A-4D].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Mosso to have modified the frame member of Nakaishi, wherein the frame member has an outer peripheral portion with a predetermined width including an outer peripheral end portion, and the outer peripheral portion includes a thin region whose thickness gradually decreases from a center of the frame member toward the outer peripheral end portion in order to provide an additional external sealing surface and alignment integrity of the joined cell frames.
	Regarding Claim 6, modified Nakaishi discloses wherein, in a cross-section along a thickness direction of the frame member, a cross-sectional shape of the thin region is any one of an R-chamfered shape, and a C-chamfered shape [Fig. 4D].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaishi and Fujita, as applied to claim 1 above, or alternatively, further in view of McElrea (US 2011/0037159 A1).
	Regarding Claim 11, Nakaishi fails to disclose wherein, when a pair of the cell frames that are adjacent to each other in the stacking direction are respectively taken as a first cell frame and a second cell frame, and a combination of the first cell frame and the second cell frame is taken as a cell frame pair, in the cell frame pair, an outer peripheral end portion of the frame member included in the first cell frame is shifted from an outer peripheral end portion of the frame member included in the second cell frame, in a direction that intersects the stacking direction, by 0.5 mm or more and 20 mm or less.  However, when layering a plurality of cells, it would be obvious to a person skilled in the art that close alignment between layered members is not necessarily 100% overlapped, and thus, a displacement between adjacent cell frames to occur is very likely.  The instant claim requires that the shift in displacement may be as small as 0.5 mm between the outer peripheral end portions of the frame members of adjacent cell frames which is sufficiently small and very likely to occur during layering of adjacent cell frames.  Thus, an ordinary skilled artisan would find it obvious that at least a pair of cell frames that are adjacent to each other in the stacking body of Nakishi’s cell stack may be shifted by about 0.5 mm or more, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
	Alternatively, McElrea, from a similar problem solving area of providing electrically interconnected stacked assemblies, discloses a stacked die assembly comprising at least a pair of stacked die that are adjacent to each other in the stacking direction such that an outer peripheral end portion of the first die is shifted from an outer peripheral end portion of the second die in order to expose interconnect edges 193 and 194 comprising interconnect terminals 195 and 196 of the respective die at opposite sides of the stack in the planar direction so that the interconnect terminals of the respective polarity may be interconnected, for example, by interconnect traces 201 and 203, respectively [pars. 0091-92; Figs. 19A-19C].  Further, an ordinary skilled artisan would realize that the amount of displacement may correlate with the amount of exposure necessary to interconnect the respective interconnect terminals which would necessarily overlaps with the claimed range of 0.5 m to 20 mm.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of McElrea to have modified the stack body of Nakaishi, wherein, when a pair of the cell frames that are adjacent to each other in the stacking direction are respectively taken as a first cell frame and a second cell frame, and a combination of the first cell frame and the second cell frame is taken as a cell frame pair, in the cell frame pair, an outer peripheral end portion of the frame member included in the first cell frame is shifted from an outer peripheral end portion of the frame member included in the second cell frame, in a direction that intersects the stacking direction, by 0.5 mm or more and 20 mm or less in order to expose interconnect terminals of the respective electrode to be on opposite sides and interconnect the exposed interconnect terminals of similar polarity, respectively, wherein the amount of displacement would necessarily overlap with the claimed range of 0.5 mm to 20 mm, establishing a prima facie case of obviousness [MPEP 2144.05(I)].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724